June 05, 2009


Mr. Charles R. Watson Jr.
Locke Lord Bissell & Liddell LLP
100 Congress Ave., Suite 300
Austin, TX 78701-4042


Mr. Darrin M. Walker
Law Office of Darrin Walker
2054 Parkdale Drive
Kingwood, TX 77339
Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042

RE:   Case Number:  06-0372
      Court of Appeals Number:  13-03-00427-CV
      Trial Court Number:  C-393-02-B

Style:      COLUMBIA RIO GRANDE HEALTHCARE, L.P. D/B/A RIO GRANDE REGIONAL
      HOSPITAL
      v.
      ALICE H. HAWLEY AND JAMES A. HAWLEY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy       |
|   |Wilborn         |
|   |Mr. Omar        |
|   |Guerrero        |
|   |Ms. Linda C.    |
|   |Breck           |